Exhibit 10.361

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT

THIS AMENDMENT (the “Agreement”) is entered into effective December 9, 2009 (the
“Effective Date”) by and between Ligand Pharmaceuticals Incorporated (“Ligand”)
and Bristol-Myers Squibb Company (“BMS”).

WHEREAS, BMS and Pharmacopeia, Inc. entered into that certain Discovery
Collaboration Agreement effective October 11, 2007 concerning a research program
to identify inhibitors to PDE10 (the “PDE10 Agreement”);

WHEREAS, BMS and Pharmacopeia Drug Discovery, Inc. entered into that certain
License Agreement effective March 27, 2006 (the “March 2006 Agreement”);

WHEREAS, Ligand (or a wholly owned Affiliate of Ligand) is successor to
Pharmacopeia, Inc. and Pharmacopeia Drug Discovery, Inc.;

WHEREAS, Ligand and BMS desire to amend the PDE10 Agreement as set forth in this
Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, the parties do hereby agree as follows.

1. Definitions. The terms in this Agreement with initial letters capitalized
shall have the meaning set forth in this Agreement and if not defined in this
Agreement shall have the meaning set forth in the PDE10 Agreement, and if not
defined in this Agreement or the PDE10 Agreement shall have the meaning set
forth in the March 2006 Agreement.

2. Termination of Research Term Under PDE10 Agreement. Subject to and in
consideration of the other terms and conditions of this Agreement, the parties
agree that the PDE10 Agreement is hereby amended such that the Research Term
shall end on December 31, 2009. For clarity, BMS shall have no right to extend
the Research Term beyond December 31, 2009.

3. Transfer of Research Results and Research Compounds to BMS. Ligand shall
promptly transfer to BMS the information and materials listed in Exhibit A
hereto, and any other results or data related to the Research Program [***]
within 60 days following the Effective Date. In addition, Ligand scientists
currently working on the Research Program will facilitate transfer of items
described in Appendix A on or before December 31, 2009. For avoidance of doubt,
Ligand scientists currently working on the Research Program, with the exception
of the selected individual as described below, will not be available after
December 31, 2009 to work on the Research Program provided that if necessary
Ligand shall use reasonable efforts to make three senior-level lead scientists
available on a consulting basis to assure data transfer is complete and to
respond to reasonable requests for information from BMS until January 31, 2010.
If BMS identifies any information or materials that should have been transferred
in accordance with this section, or such information or materials are not
readable or usable, Ligand will use good faith reasonable efforts to promptly
provide such information or materials to BMS.

4. Retention of Services. Ligand shall seek to retain the services [***] as a
Ligand employee through June 30, 2010. If [***] is not available, then Ligand
will seek to retain a consultant acceptable to BMS and familiar with the
Research Program through June 30, 2010. [***] or the

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

consultant will be available to BMS when and as needed during regular business
hours, during the period beginning on the Effective Date and ending June 30,
2010, provided that if a consultant is substituted due to the unavailability of
[***], this end date shall be tolled during any replacement time plus 15
business days. During such period, [***] or the consultant shall be available to
assist on up to a full-time basis to BMS (i) in the preparation of patent
applications with respect to the Research Compounds and (ii) in the transfer of
the Research Program effort to BMS such that BMS can continue without
interruption the research program to identify and [***] develop PDE10 inhibitor
compounds [***]. During such period, [***] or the consultant will be retained by
Ligand (at Ligand’s expense) on terms, including financial terms sufficient to
ensure that the consultant provides the services contemplated by this Agreement.
Ligand shall use good faith reasonable efforts until and after June 30, 2010 to
assist BMS with relevant patent preparation and prosecution activities and will
seek to provide contact information for Ligand employees and subcontractors who
worked on the Research Program when available and appropriate.

5. Amendment to Article 5 of the PDE10 Agreement. The parties agree that the
PDE10 Agreement is hereby amended to delete in its entirety Article 5 of the
PDE10 Agreement. Accordingly, Article 5 of the PDE10 Agreement shall have no
further effect, and BMS shall have no obligation to make any payment to Ligand
under Section 5.1 of the PDE10 Agreement.

6. Payment by Ligand to BMS. In consideration of this Agreement, Ligand shall
pay to BMS a cash payment of $[***]. Such payment by Ligand to BMS shall be due
on or before January 30, 2010.

7. Mutual Release of Claims. In consideration of this Agreement, the Parties
covenant not to either directly or indirectly seek, make, file or maintain any
remedy, consideration, claim, demand, compensation, lawsuit, action or cause of
action, of whatever kind or character, now or in the future, in law or in equity
(collectively, a “Claim”) against each other jointly or severally, which Claim
is actually known to the releasing Party as of the Effective Date of this
Agreement and is based upon, or seeks compensation or other consideration or
remedy based upon, any breach of the PDE10 Agreement or March 2006 Agreement or
activity performed under either such agreement. For purposes of this paragraph,
“Parties” shall include, respectively, Ligand’s and/or BMS’agents, servants,
attorneys, employees, officers, directors, Affiliates, predecessors, successors,
assignees, licensees, transferees, representatives and all persons and entities
acting by, through, under, or in concert with them or any of them.

8. Continuation of Obligations Under PDE10 Agreement. This Agreement shall not
amend or modify the covenants, terms, conditions, rights and obligations of the
parties under the PDE10 Agreement, except as specifically set forth herein. The
PDE10 Agreement shall continue in full force and effect in accordance with its
terms as amended by this Agreement.

9. Continuation of March 2006 Agreement. This Agreement shall not amend or
modify the covenants, terms, conditions, rights and obligations of the parties
under the March 2006 Agreement, except as specifically set forth herein. The
March 2006 Agreement shall continue in full force and effect in accordance with
its terms.

10. Representations and Warranties. Each party hereby represents, warrants and
covenants to the other party that: (i) it has the full corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; (iii) this Agreement has been duly
executed and delivered on behalf of such party, and constitutes a legal, valid,
and binding obligation of such party that is enforceable against it in
accordance with its terms.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

11. Publicity. The parties hereby agree to the public disclosure contained in a
Current Report on Form 8-K as agreed between the parties. BMS acknowledges that
disclosure of this Agreement (and its terms) by Ligand is required by applicable
Laws and the rules of the securities exchange on which Ligand’s common stock is
listed.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and may be executed and
delivered through the email of pdf copies of the executed Agreement.

*** signature page to follow ***

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
caused their duly authorized representatives to execute this Agreement to be
effective as of the Effective Date.

 

LIGAND PHARMACEUTICALS INCORPORATED

By:  

/s/ John L. Higgins

Name:   John L. Higgins Title:   CEO

BRISTOL-MYERS SQUIBB COMPANY

By:  

Francis M. Cuss

Name:   Francis M. Cuss Title:   SVP Discorvery & Exploratory
Clinical Research

 

4



--------------------------------------------------------------------------------

Exhibit A

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5